               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


R. ALEXANDER ACOSTA,                     :   CIVIL ACTION NO. 1:18-CV-2124
Secretary of Labor, United States        :
Department of Labor,                     :   (Chief Judge Conner)
                                         :
                   Plaintiff             :
                                         :
            v.                           :
                                         :
LOCAL 1940, UNITED STEEL                 :
WORKERS INTERNATIONAL                    :
UNION,                                   :
                                         :
                   Defendant             :

                                     ORDER

      AND NOW, this 21st day of February, 2019, upon consideration of

defendant’s unopposed motion (Doc. 10) to set aside the entry of default pursuant to

Federal Rule of Civil Procedure 55(c), it is hereby ORDERED that said motion is

GRANTED.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
